Matter of Castillo v Venettozzi (2018 NY Slip Op 07518)





Matter of Castillo v Venettozzi


2018 NY Slip Op 07518


Decided on November 8, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 8, 2018

526472

[*1]In the Matter of BIENVENIDO CASTILLO, Petitioner,
vDONALD VENETTOZZI, as Acting Director of Special Housing And Inmate Disciplinary Programs, Respondent.

Calendar Date: September 18, 2018

Before: Garry, P.J., McCarthy, Lynch, Clark and Aarons, JJ.


Bienvenido Castillo, Alden, petitioner pro se.
Barbara D. Underwood, Attorney General, Albany (Jennifer L. Clark of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany
County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
Garry, P.J., McCarthy, Lynch, Clark and Aarons, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.